Case 3:20-cv-03006-FLW-DEA Document 1 Filed 03/18/20 Page 1 of 4 PagelD: 1

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
JONATHAN MACK
Plaintiff COMPLAINT
vs.

ROBERT KEENER and THE UNITED
STATES OF AMERICA

Defendants.

 

Plaintiff, Jonathan Mack, by way of complaint against the Defendants, Robert Keener
and the United States of America, says:

PARTIES

1. At all times hereinafter mentioned, the Plaintiff, Jonathan Mack, was an adult
individual whose address is 1243 Fountain Road, Suite C, Newtown, PA 18940.

2. The Defendant, Robert Keener, is an adult individual whose address is 17 Cottage
Place Drive, Robbinsville, NJ, 08691.

3, The United States Postal Service is an independent agency of the Executive
branch of the United States federal government responsible for providing postal service
throughout the United States.

4. At all times hereinafter mentioned, the Defendant, Robert Keener, was acting in
his official capacity as an agent and employee of the United States and the United States Postal
Service.

JURISDICTION AND VENUE

5. This action arises under the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. and

Plaintiff has complied with all administrative prerequisites to filing suit. Liability of the United

States is predicated upon personal injuries and economic damages sustained by the Plaintiff that
Case 3:20-cv-03006-FLW-DEA Document1 Filed 03/18/20 Page 2 of 4 PagelD: 2

were caused by negligent, wrongful acts and/or omissions of an employee of the United States.

6. This Court has jurisdiction over the instant action pursuant to 28 U.S.C. § 1331, in
that Plaintiffs claim against Defendant arises under the Federal Tort Claims Act and pursuant to 28
U.S.C. § 1346 in that this Court has original jurisdiction over all claims against the United States of
America for personal injuries caused by the negligent or wrongful act or omission of any employee
of the government while acting in the scope of his office or employment.

7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C § 1402(6), in that
the conduct complained of occurred in the District of New Jersey.

BACKGROUND

8. On or about October 21, 2017, Plaintiff Jonathan Mack was operating his vehicle on
Quakerbridge Road near Sloan Avenue in Hamilton Township, NJ.

9. At the same time, Defendant Robert Keener was operating his vehicle, owned by the
United States of America and the United States Postal Service, on Quakerbridge Road near Sloan
Avenue in Hamilton Township, NJ.

10. Plaintiff was stopped at a red traffic signal and intending to make a right turn.

11. After the traffic signal turned green, Plaintiff started to move forward in his vehicle to
make a right tum and noticed a pedestrian attempting to cross the street.

12. In order to avoid hitting the pedestrian, Plaintiff stopped to allow the pedestrian to
cross the street and was struck in the rear by a United States Postal Service vehicle operated by
Robert Keener.

13. As a result of Plaintiffs vehicle being struck from behind, Plaintiff was injured.

COUNT J- NEGLIGENCE

14. Plaintiff incorporates the allegations set forth in paragraphs 1-13 as though set forth at

length herein.

15. The aforesaid motor vehicle collision was caused by the carelessness and negligence
Case 3:20-cv-03006-FLW-DEA Document 1 Filed 03/18/20 Page 3 of 4 PagelD: 3

of the Defendants in the following manner:
(a) failure to have Defendants’ motor vehicle under proper and adequate control

underthe circumstances;

(b) operating his vehicle while being distracted and not realizing that the vehicle

in front of him had come to a stop while he continued to proceed;

(c) failing to make proper observation of vehicles that were in front of him;
(d) failure to keep his eyes on the road at all times;
(e) failure to have due regard for the point and position of said motor vehicle

containing the Plaintiff;

(f) failing to come to a complete stop for traffic in front of his vehicles;
(g) failing to observe the traffic conditions around him;

(h) operating defendants' vehicle at an excessive rate of speed;

(1) otherwise failing to exercise due care under the circumstances;

(j) such other acts of carelessness and negligence as will appear in the course of
discovery conducted pursuant to the Federal Rules of Civil Procedure and at the time of trial
in this case.

16. As aresult of the Defendant's negligence and carelessness, Plaintiff sustained injuries
in and about his body as well as an exacerbation of prior injuries, which are or may be serious,
severe, and permanent.

17. Additionally, Plaintiff may have or may be suffering from mental anguish and may
be or continue to be prevented from attending to Plaintiffs usual activities, duties, and occupations.

18. Plaintiff has incurred or may continue to incur various medical expenses in and about
an effort to cure Plaintiff of the aforesaid injuries.

19, As a result of the Defendant's negligence and carelessness, Plaintiff has to undergo

various medical procedures.
Case 3:20-cv-03006-FLW-DEA Document1 Filed 03/18/20 Page 4 of 4 PagelD: 4

20. As a result of the Defendant's negligence and carelessness, Plaintiff has incurred out-
of- pocket costs, co-pays, and deductibles due to the injuries sustained and medical treatment
required.

21. As a result of the Defendant's negligence and carelessness, Plaintiff has sustained a
loss of earnings and earning capacity and may, in the future, incur additional loss of wages.

WHEREFORE, Plaintiff demands judgment against the Defendant for compensatory
damages, together with interest and costs of the suit, in an amount not in excess of $150,000.00.

KAMENSKY, COHEN & RIECHELSON
Attorneys for the Plaintiff

By: / C. Cee, Lut —

KEVIN S. RIECHELSON, ESQUIRE
194 South Broad Street

Trenton, New Jersey 08608

(609) 394-8585 (phone)

(609) 394-8620 (fax)
kriechelson@kcrlawfirm.com

 
